Citation Nr: 1410669	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  09-45 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral tinea pedis with onychomycosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel






INTRODUCTION

The Veteran had active service from December 1965 to October 1967. 

This matter is on appeal from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This matter was recently Remanded in by the Board in February 2013 for further evidentiary development. 

Photographs were added to the record in May 2013 and do not appear to have been reviewed by the RO.  However, in November 2012 and March 2013, the Veteran signed an Expedited Processing Waiver of the 30-Day Waiting period and indicated that he waived AOJ consideration of any future evidence he wished to submit at a later time.  38 C.F.R. § 20.1304 (2013).

In April 2013, the Veteran submitted medical evidence in support of a claim for an increased rating for PTSD. As such, the claim for an increased rating for PTSD is referred to the RO/AOJ for appropriate development.


FINDING OF FACT

Although he experiences itching, scaling, bleeding and cracking between the toes and thick and discolored toenails, the Veteran's bilateral tinea pedis with onychomycosis is not shown to cover no more than 5 percent of the exposed area, cause limitation of motion of the feet, or necessitate the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral tinea pedis with onychomycosis have not been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 4.1 , 4.2, 4.71a, Diagnostic Codes 7805, 7899-7813 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

This appeal arises from disagreement with the initial evaluations following the grant of service connection for bilateral tinea pedis with onychomycosis.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the RO provided notice as to how VA assigns disability ratings in a letter sent to the Veteran in April 2008 and March 2009.

VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA obtained the Veteran's STRs.  Also on file are pertinent outpatient treatment records.  The file also contains statements and contentions made by the Veteran.  No outstanding evidence has been identified that has not otherwise been obtained.

During the course of the appeal, a VA skin diseases examination was conducted in March 2010.  However, in a November 2012 statement and the January 2013 Informal Hearing Presentation, the Veteran complained that the March 2010 examination was inadequate on the basis that the percentage of the exposed area affected by his skin condition was not properly reported.  The Board agreed and also found that the examiner failed to address limitation of motion of the affected part pursuant to Diagnostic Code 7805 and Remanded the claim in February 2013 for another examination.

Consideration has been given to the Veteran's argument, though his representative, that the February 2013 examination failed to adequately address his significant symptoms and, as such, failed to comply with the Board's Remand.  Specifically, the Veteran contends that the recent examination failed to adequately identify his symptoms of chronic itching and a severe odor "or "provide applicable discussion regarding them and the restrictions they impose on the Veteran's daily living."  He also argues that the examination failed to detail an exact cause for the manifestation or offer a treatment that could produce better results.  The Veteran believes his claim requires additional processing, to include clarification of his active disease and whether it is capable of adequate treatment and control."  The Board does not agree.

The February 2013 VA examination is more than adequate in addressing the current severity of the Veteran's skin disorder and was responsive to the questions responsive to the questions posited by the Board.  The report of examination shows that all subjective and objective findings necessary for evaluation of the Veteran's skin disorder were observed and recorded.  The Board finds that this examination is adequate for adjudication purposes.  The VA examination report is comprehensive and adequately addressed the Veteran's skin symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As regards the Veteran's assertion that the examiner failed to "detail an exact cause for the manifestation or offer a treatment for it that could produce better results," the Board observes that the purpose of a VA examination in an increased rating claim is to evaluate the Veteran's current level of disability and not to provide findings regarding the etiology of a condition or prescribe or provide treatment of the service-connected disability.  Moreover, as will be discussed below, the Veteran's opinion pertaining to his modalities of treatment lacks competency.  The Board finds that VA substantially complied with the Board's Remand directives in further developing the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Thus, no additional medical examinations or opinions or development are necessary under the circumstances of this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board recognizes that the last dermatology examination is now less than one (1) year old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the skin disorder since the February 2013 VA examination.  The Veteran has not argued the contrary.

The Board has also considered the Veteran's statement, made during his February examination, that his bilateral tinea pedis with onychomycosis was worse in the summer.  In Ardison v. Brown, 6 Vet. App. 405, 408 (1994); a case that concerned the evaluation of a service-connected disorder that fluctuated in its degree of disability, that is, a skin disorder that had "active and inactive stages" or was subject to remission and recurrence, the Court remanded the case for VA to schedule that veteran for an examination during an "active" stage or during an outbreak of the skin disorder.  Ardison, 6 Vet. App. at 408; see also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) (frequency and duration of outbreaks and their appearance and virulence during outbreaks must be addressed).  Thus, the frequency, duration, and severity of skin disease exacerbations must be addressed, and a skin disorder should be considered, whenever possible, at a time when it is most disabling.  

Here, the Board recognizes that the Veteran's two VA examinations were conducted in the winter.  However, the evidence of record includes evidence spanning a multi-year period including VA and private dermatology treatment records from various times of year.  The evidence of record is therefore adequate to properly evaluate the service-connected bilateral tinea pedis with onychomycosis pursuant to the applicable rating criteria.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2013). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Historically, in an April 2009 decision, the RO granted the Veteran's claim for service connection for tinea pedis with onychomycosis and assigned a 0 percent rating from March 17, 2008 (date of claim) under Diagnostic Code 7899-7806.

As noted in the February 2013 Remand, although the RO stated, in the statement of the case, that the Veteran's disability was not listed in the rating schedule, in fact, it is: Diagnostic Code 7813 explicitly includes tinea pedis and tinea unguium (i.e., onychomycosis; see Dorland's Illustrated Medical Dictionary 1309 (30th ed. 2003)).  Under Diagnostic Code 7813, dermatophytosis is to be evaluated as disfigurement of the head, face or neck (DC 7800), scars (DCs 7801-7805), or dermatitis (DC 7806), depending on the predominant disability.  Diagnostic code 7805 calls for rating on the basis of limitation of function of the affected part.  The RO's failure to identify the correct diagnostic code was not prejudicial, because he was rated analogously to Diagnostic Code 7806, which provides for rating under the same criteria as Diagnostic Code 7813. 

The Veteran's claim was received prior to October 23, 2008, and he has not requested consideration under the revised criteria; accordingly, the rating criteria in effect prior to October 23, 2008, are for application in this case.  See 38 C.F.R. § 4.118 (2013).

Dermatitis is rated 0 percent when less than 5 percent of the entire body or of exposed areas is affected, and no more than topical therapy is required during the past 12 month period.  A 10 percent rating is assigned when at least 5 percent but less than 20 percent of the entire body or of exposed areas is affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12 month period.  A 30 percent rating is assigned when 20 to 40 percent of the entire body or of exposed areas is affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12 month period.  The highest rating of 60 percent is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affect, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a twelve month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Turning to the merits of the claim, private treatment records include a November 2008 report from Dr. C.S. who stated that the Veteran had a chronic fungal infection of his feet since his service and a variety of antifungal therapies had been tried, but provided only short-term relief.  He experienced excruciating itching of is lower extremities.

In a December 20008 statement, the Veteran complained of constant burning and itching on his feet and "digging until I'm totally raw between my toes."  He stated that his toes were always white and cracked in the area between his toes and that it was much worse between his four smaller toes.  He stated that he tried many over-the-counter (OTC) treatments which provided only short-term relief.  He said that he rubbed his feet until they were sore.

VA treatment records include a December 2008 report which shows that a skin examination revealed that the Veteran's skin was without rashes, lesions, induration, or ulcerations.  No diagnosed skin disability was noted.

In a statement dated in September 2009, the Veteran complained that his toe webs between the last four toes on each foot were "whitish, cracked, raw, odorous, and extremely itchy."  The left foot was worse than the right.  He stated that he tried prescription medication, bleach soaks, and OTC medication which provided little relief.  He also complained that his left toenail "looked horrible."  

VA treatment records include an October 2009 report which shows that on skin examination, there was no edema, rashes, or stasis and the Veteran's feet appeared normal in color.  Onychomycosis of nails was noted, but there were no ulcers.  
Reports dated in April and October 2010 show that the Veteran's feet showed no evidence of edema, rashes, stasis, and appeared normal in color.  There was no onychomycosis of the nails and there was no evidence of ulcers.

On VA skin diseases examination in March 2010, the examiner diagnosed tinea pedis with onychomycosis intermittent in nature manifested by itching and cracking between toes and thickening and discolorization of the toenails.  He treated the condition with Lamisil spray OTC daily usage with acute episodes with use of 1 to 6 weeks duration in the past 12 months.  Treatment was described as topical, but determined to be neither a corticosteroid nor an immunosuppressive.  On examination, both feet had hypertrophic and discolored toenails.  There was some mild cracking between the toes and the left foot had a whitish appearance.  No finding as to the percentage of entire body or exposed areas affected by the manifestations, which as described, affected the feet and toenails.  Additionally, the examination did not address any of the other potential criteria, in particular, limitation of the function of the affected part.  

Pursuant to the Board's Remand, in February 2013, the Veteran was afforded a VA skin diseases Disability Benefits Questionnaire (DBQ) examination at which time the Veteran presented with a history of tinea pedis that was more symptomatic during warm weather and was manifested by "cracking between his toes."  He had some itching during winter months, but used Lamisil spray primarily in the summer to treat symptoms of cracking, bleeding, and excessive itching.  He experienced some degree of scaling year round.  His work consisted of climbing telephone poles during which he wore 16 inch boots and had heightened itching.  His feet stayed moist in hot weather.  In the remote past, he was seen by a dermatologist who prescribed oral Lamisil provided minimal relief.  OTC creams also provided temporary relief.  With regard to onychomycosis, the Veteran complained of thick toenails, but was never treated by a podiatrist.

The examiner indicated that the skin conditions did not cause scarring or disfigurement of the face or neck.  There were no benign or malignant skin neoplasms, or systemic manifestations due to any skin diseases.  The Veteran's condition was treated with oral or topical medications in the past 12 months, Lamisil, but the treatment was not constant.  In the summer, he used OTC Lamisil spray as needed for itching.  It was noted that he had not used systemic corticosteroids or other immunosuppressive medications or a topical corticosteroid.

On examination of the Veteran's feet, with regard to tinea pedis there was no evidence of scaling, fissures, ringworm patterns, grossly pink skin or interdigital tinea pedis between the toes.  There was some thickening of the skin along the rim of the heel and hyperkeratosis proximal to the great toe on the plantar surface of the foot.  On the medial aspect of the great toe was a small area of thickened skin.  The plantar surface of the foot was not erythematous (pink), but did have a darker reddish/brown hue than normal skin in the typical moccasin distribution pattern.  As for onychomycosis, there was yellowing of the nail plates or crumbling or fragmentation of the nails on both feet.  There was no subungal debris.  On the left foot, the toenail of the 5th toe was thicker than the other nails.

The examiner diagnosed tinea pedis and onychomycoses that affected less than 5 percent of the Veteran's total body area and none of the exposed area.  The examiner noted that the Veteran's skin conditions impacted his ability to work as an installer, technician for residential and small businesses.  He climbed poles for about 34 years and retired in November 2002.  The examiner noted that he was awarded Social Security disability benefits in 2003 for a back disability.  When he worked during the summer, his feet sweat more and had increased itching.  If his feet were cracked, they could be painful when climbing poles.  Photographs of the feet were obtained and associated with the claims file.

On VA foot DBQ examination in September 2013, the examiner noted that the Veteran presented with no history of injury to either foot during service and that he denied any history of foot injuries, flat feet, or bunions.  The Veteran indicated that he had callouses, but not so severe as to require foot surgery.  There was tenderness to palpation of the right foot and tenderness of the Achilles tendon on the left foot, but he was not diagnosed with any condition or disability of either the right or the left foot.  He did not require the use of any assistive device and the examiner opined that there was no current limitation of function of the feet caused by the service-connected disabilities.

VA treatment records are negative for any subjective complaints or objective findings that would support the assignment of an initial compensable rating for his skin condition.

In the January 2014 Brief, the Veteran's representative reiterated that the Veteran received only temporary relief from itching with his current medicine/treatment and there was no indication that the odor associated with the disability ever resolved.  He argues that his disability presents a unique disability which should be evaluated accordingly.  He described his current treatment for his condition as ineffective and noted that he never was afforded an alternative treatment involving systemic steroids.  Thus, without having the opportunity for systemic steroid treatment, he argued it is prejudice to evaluate his claim by their use.  The Veteran insists his condition is not currently under control or in receipt of proper medical attention.  He stated that he is not followed by podiatry for his condition.

Based on the evidence of record, and for the reasons set forth below, the Board finds that an initial compensable rating assigned for bilateral tinea pedis with onychomycosis is not warranted under any applicable diagnostic code.  The September 2013 VA examiner stated that less than 5 percent of the exposed area of the body was affected by bilateral tinea pedis and onychomycosis.  The Veteran does not contend otherwise.  Rather, his main contention appears to be that he should be assigned a higher compensable disability rating based on the fact that he was not prescribed systemic steroids and that his condition is not under control.  However, there is no medical evidence of record showing that his condition required the use of systemic steroid treatment or that the Veteran requested that type of treatment for his condition from his private physician or VA physicians and medical staff.   Further, as he is not shown to be a medical professional, his lay opinion/assertion pertaining to treatment modalities carries little probative value.  Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).

With regard to his assertion that his conditions are not under control, the rating criteria provide for ratings based on skin conditions that are, in fact, not under control and require some form of therapy.  Despite his assertions that he should have been prescribed systemic therapy, the objective evidence shows that he has not required corticosteroids or other immunosuppressive drugs to treat his skin conditions.  In this regard, should his condition worsen and/or systemic therapy is prescribed the Veteran can file another claim for an initial compensable rating for his skin conditions.  However, presently the evidence as a whole does not more closely approximate the criteria for a compensable rating at any specific time during the appeal period.

The Board also finds that the Veteran is not entitled to an increased rating for his bilateral tinea pedis and onychomycosis under Diagnostic Code 7805.  On September 2013 VA foot DBQ examination, the examiner opined that there was no limitation of the affected part, in this case the Veteran's feet, due to his service-connected disabilities.  As such, the preponderance of the evidence is against the assignment of an initial compensable disability rating at any time during the pendency of the appeal under DC 7805.

In reaching the above conclusions, the Board has also not overlooked statements from the Veteran in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. itching, cracking, and bleeding in his toe webs.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the expert of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluations on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's skin/foot disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes, however, that in this case while it appears that the Veteran is currently unemployed (see the September 2013 VA examinations) the record does not indicate and the Veteran has not asserted that he is unemployable due to his service-connected skin condition.  Notably, the record reflects that the Veteran is in receipt of SSA benefits for a back disability.

In light of the foregoing, the Veteran's claim for an initial compensable disability rating for bilateral tinea pedis and onychomycosis must be denied. Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application with regard to this claim.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board has considered staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.


ORDER

Entitlement to an initial compensable evaluation for bilateral tinea pedis with onychomycosis, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


